NOT FOR PUBLICATION                          FILED
                UNITED STATES COURT OF APPEALS                         DEC 20 2017
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

In re: YOUSIF H. HALLOUM,                   No. 16-60097

             Debtor,                        BAP No. 15-1286
______________________________

YOUSIF H. HALLOUM; IMAN Y.
HALLOUM,

             Appellants,

 v.

KATZEN & SCHURICHT; et al.,

             Appellees.

                        Appeal from the Ninth Circuit
                         Bankruptcy Appellate Panel
         Lafferty, Kirscher, and Faris, Bankruptcy Judges, Presiding

In re: YOUSIF H. HALLOUM,                   No. 16-60098

             Debtor.                        BAP No. 15-1401
______________________________

YOUSIF H. HALLOUM;

             Appellant,

 v.

MICHAEL G. KASOLAS, Trustee,
                Appellee.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
              Jury, Kurtz, and Martin, Bankruptcy Judges, Presiding

In re: YOUSIF H. HALLOUM,                       No. 17-60005

             Debtor.                            BAP No. 15-1292
______________________________
                                                MEMORANDUM*
YOUSIF H. HALLOUM,

                Appellant,

 v.

KATZEN & SCHURICHT; et al.,

                Appellees.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Lafferty, Kirscher, and Faris, Bankruptcy Judges, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      In Case No. 16-60097, after an unsuccessful result in the Bankruptcy


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                   16-60097
Appellate Panel, Chapter 7 debtor Yousif H. Halloum and non-debtor Iman Y.

Halloum appeal pro se from the bankruptcy court’s order denying their motion to

remand or to abstain from exercising jurisdiction over their claims. We have

jurisdiction to determine whether we have jurisdiction to hear an appeal, Aguon-

Schulte v. Guam Election Comm’n, 469 F.3d 1236, 1237 (9th Cir. 2006), and we

dismiss.

      This court lacks jurisdiction to hear this appeal because the bankruptcy

court’s decisions not to remand and not to abstain are not reviewable. See 28

U.S.C. § 1452(b); Sec. Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1009-10

(9th Cir. 1997) (a decision not to remand falls within the proscriptive language of

§ 1452(b) and a decision not to abstain from hearing a removed action is treated as

a decision not to remand).

      In Case No. 16-60098, Yousif H. Halloum appeals pro se from the BAP’s

judgment affirming the bankruptcy court’s order denying his motion for leave to

sue the chapter 7 trustee. We have jurisdiction under 28 U.S.C. § 158(d). We

review for an abuse of discretion, Blixseth v. Brown (In re Yellowstone Mountain

Club, LLC), 841 F.3d 1090, 1094 (9th Cir. 2016), and we affirm.

      The bankruptcy court did not abuse its discretion by denying leave to sue the

bankruptcy trustee in another forum, because Halloum’s claims concern actions

taken by the trustee while he was administering Halloum’s bankruptcy estate. See


                                         3                                    16-60097
id. at 1096 (listing factors for the bankruptcy court to consider when deciding

whether to grant leave to sue in another forum or retain jurisdiction over the

claims; satisfaction of one factor may be a basis for the bankruptcy court to retain

jurisdiction).

       We reject as unsupported by the record Halloum’s contention that he was

not required to seek leave from the bankruptcy court.

       In Case No. 17-60005, Yousif H. Halloum appeals pro se from the BAP’s

judgment affirming the bankruptcy court’s order dismissing the bankruptcy trustee

from Halloum’s removed action. We independently review the bankruptcy court’s

decision without deference to the BAP. Turtle Rock Meadows Homeowners Ass’n

v. Slyman (In re Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000). We affirm.

       Halloum argues that the bankruptcy court incorrectly applied Barton v.

Barbour, 104 U.S. 126 (1881), to dismiss the trustee. Like the BAP, we conclude

any error to be harmless, because the bankruptcy court further found that the

trustee was entitled to judgment on the merits. In his opening brief, Halloum failed

to address how the BAP erred by (1) concluding that the bankruptcy court

committed harmless error or (2) affirming dismissal of the trustee on the alternate

ground. Thus, Halloum has waived his challenge to the BAP’s judgment. See Fed.

R. Civ. P. 61; Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (court of

appeals reviews only issues that are argued specifically and distinctly in party’s


                                          4                                      16-60097
opening brief).

      We reject as without merit Halloum’s contentions that the trustee caused him

to violate 11 U.S.C. § 707, and that the BAP failed to make findings.

      We do not consider Halloum’s contention regarding the bankruptcy court’s

contempt order because Halloum voluntarily dismissed his appeal of that order.

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      APPEAL No. 16-60097 is DISMISSED.

      APPEAL No. 16-60098 is AFFIRMED.

      APPEAL No. 17-60005 is AFFIRMED.




                                         5                                    16-60097